DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is an Allowability Notice for application Serial No. 16/052,069. Claims 1-16 and 18-20 have been examined and fully considered.
Claims 1-16 and 18-20 are pending in Instant Application.
Response to Arguments/Rejections
In light of Applicant Arguments/Remarks, filed 04/16/2021, with respect to Application No. 16/052,069, the arguments have been fully considered and are persuasive. The Applicant amendments have overcome U.S.C. § 103 were raised in the previous action; therefore the previous 35 U.S.C. § 103 claim rejections are hereby withdrawn.
Allowable Subject Matter
Claims 1-16 and 18-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the combination of Ziyan, Bell and Grobler teaches 
	a system comprising: 
	a test environment; and 
	a processor programmed to perform, on the test environment, a diagnostic request 			specifying a plurality of elements of information without dividing the diagnostic 			request into a plurality of diagnostic requests, 

	responsive to receipt of a successful result of the diagnostic request from the test 			environment within a predefined timeout period, approve the diagnostic request 		for execution by fleet vehicles, and
	responsive to receipt of an unsuccessful result of the diagnostic request, divide the 			diagnostic request into the plurality of diagnostic requests each for one of the 			plurality of elements of information, retest the diagnostic request as a plurality 			of requests, and approve the diagnostic request for execution by the fleet 				vehicles responsive to receipt of a successful result of the retest of the diagnostic 			request as a plurality of requests.
Regarding claim 12, the combination of Ziyan, Bell and Grobler teaches
	 A method comprising: 
	performing, on a test environment, a single diagnostic requirement for a plurality of diagnostic codes; 
	…
	performing, on the test environment, the plurality of diagnostic requests to provide diagnostic data, and 
	responsive to receipt of a successful result of the plurality of diagnostic requests from the test environment within a second predefined timeout period, approving the plurality of diagnostic requests for execution by the fleet vehicles.



	responsive to receipt of a successful result of the single diagnostic requirement from the test environment within a predefined timeout period, approving the single diagnostic requirement for execution by fleet vehicles; and 
	responsive to receipt of an unsuccessful result of the single diagnostic requirement from the test environment, dividing the single diagnostic requirement for the plurality of diagnostic codes into a plurality of diagnostic requests each for a single one of the plurality of diagnostic codes.
Regarding claim 16, the combination of Ziyan, Bell and Grobler teaches
	A non-transitory computer-readable medium comprising instructions that, when executed by a processor, cause the processor to:
	 receive a single diagnostic request from a requester device, the single diagnostic request specifying a plurality of diagnostic codes; 
	perform, on a test environment, the single diagnostic request; 
	…; 
	perform, on the test environment, the plurality of diagnostic requests to provide diagnostic data; responsive to receipt of a successful result of the plurality of diagnostic requests from the test environment within predefined success parameters, approve the plurality of diagnostic requests for execution by fleet vehicles; and 
	responsive to receipt of an unsuccessful result of the plurality of diagnostic requests, sending a notification to the requester device indicating rejection of the single diagnostic request.

	responsive to receipt of a successful result of the diagnostic request from the test environment within a first predefined timeout period, approve the single diagnostic request for execution by fleet vehicles; 
	responsive to receipt of an unsuccessful result of the diagnostic request from the test environment within the first predefined timeout period, divide the single diagnostic request into a plurality of diagnostic requests each for a single diagnostic code
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Therefore, the current claims are in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        11/12/2021